I concur.
But I am not sure that it is necessary to enlist Sec. 105-21-42, Chapter 118, Laws of Utah 1935, in order to hold the information good. As I understand the argument of the defendant it is that regardless of the fact that the date of robbery and type of personal property stolen were pleaded, the information is still not good. This because it reveals that the "to wit" clause was not intended to be the charging part but only a particularization of that part which preceded the "to wit" clause and that the charging part itself is inadequate under the (a) part of Sec. 105-21-8 of Chap. 118, Laws of Utah 1935, or under Sec. 105-21-47 of the same Chapter. I think the "to wit" clause can be considered as the charging part and that the information is good under paragraph (b) of 105-21-8 in that it charges the offense in "terms of substantially the same meaning" as the "common law" and these terms were "sufficient to give the court and the defendant notice of what offense was intended to be charged." The term "robbed" was an understandable medium of conveying the idea that the money had been taken from the person of another against his will and by force or fear. The word "robbed" was a term of the common law.
PRATT, J., on leave of absence. *Page 126